DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on June 28, 2022, claims 9-10 have been newly added and claims 1 and 6-7 have been amended.  Therefore, claims 1-10 are currently pending for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.         
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.    
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “an acquirer unit”, “a first determiner unit”, “a second determiner unit”, and “a measures determiner unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 1 limitation  “an acquirer unit”, see Fig. 4 and Paragraph [0088], receiver 201, or Paragraph 175, “dedicated hardware having the configurations and functions described in the respective embodiments” “a combination of a program stored on a storage medium such as a memory or a hard disk, and general-purpose hardware including a dedicated or general-purpose CPU that can execute the program, a memory, and the like.”.
Claim 1 limitations “a first determiner unit”, “a second determiner unit”, and “a measures determiner unit”, see Fig. 4 and Paragraph [0089], controller unit 202 or Paragraph 175, “dedicated hardware having the configurations and functions described in the respective embodiments” “a combination of a program stored on a storage medium such as a memory or a hard disk, and general-purpose hardware including a dedicated or general-purpose CPU that can execute the program, a memory, and the like.”  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guajardo Merchan et al. (Guajardo: US 2021/0194921) in view of Kerstein (US2020/0342099) in view of Minamii (JP2017055530A, see attached translation).
Regarding Claim 1, Guajardo teaches an unauthorized intrusion prevention device (IDS 205) that, in response to detection of abnormality in an electronic control device mounted in a movable body (para 2) and having a protection function against unauthorized intrusion and a function other than a protection function (para 11, detect such malicious attack and para 12, perform device measurement of a physical property), gives an instruction for executing measures for the movable body, the unauthorized intrusion prevention device comprising: 
an acquirer unit that acquires second information related to a function of the electronic control device other than the protection function (para 25, the system may derive a fingerprint from utilizing a physical measurement of current or voltage from an ECU, as well as a temperature of the ECU. The system may measure the voltage across a resistor (e.g., shunt resistor 207). The shunt resistor 207 may act as a voltage divider. Depending on the resistance (load) of the ECU, the ratio between shunt resistor resistance (which is static) and the ECU may change, which leads to the voltage drop across the shunt 207. The voltmeter across the shunt 207 can therefore be used to get an absolute and/or relative information about the load of the ECU and para 26, the measurements could be transmitted to a gateway or network IDS that is remote from the circuit. The remote IDS may then take measurements of the circuit and do the comparisons.); 
a second determiner unit that, using the second information, performs a determination of whether the function other than the protection function is normal or abnormal (para 25, the IDS may be utilized to draw measurements from the first ECU 201 that is connected to the shunt resistor 207 or another type of sensor or probe. The IDS 205 may thus make the determination of whether an anomaly has occurred that requires a countermeasure to be executed. And Fig. 4, step 403, 405, and para 33-34); and 
a measures determiner unit that, using a result of the determination by the second determiner unit, determines, as the measures, a blocking method of blocking unauthorized information in the movable object (para 25, The IDS 205 may thus make the determination of whether an anomaly has occurred that requires a countermeasure to be executed and Fig. 4, step 409 and para [0036] At step 409, the system may activate a countermeasure if it is determined that an anomaly has been detected. The system may thus trigger further actions. Such actions may include kill, delay, or modify a process. and para 35, The log may be used in later processes to help identify countermeasures to any issues that occurred in the process. For example, the log may be later utilized by software developers to help create firewalls or other measures to prevent cyber-attacks).
Guajardo does not explicitly disclose a protection against unauthorized intrusion, or the acquirer unit acquires first information related to a protection function of the electronic control device; or the first determiner unit that, using the first information, performs a determination of whether the protection function is normal or abnormal; or, using a result of the determination by the first determiner unit, determines, as the measures.
However, the preceding limitations are known in the art of security devices for the ECU of a vehicle. Kerstein teaches
a protection against unauthorized intrusion (par 46);
an acquirer unit that acquires a log indicating first information related to a protection function of the electronic control device (para 43, Anomaly analyzer 170 typically further comprises a memory (not shown) arranged to store the received DTCs/DACs for retrieval);
a first determiner unit that, using the first information, performs a determination of whether the protection function is normal or abnormal (para 42, DACs provide anomaly codes for complex anomalies, such as security flaws, safety flaws and hacking identification and para 46, network security monitor 185 signals DEM 190 with information regarding the detected intrusion anomaly. DEM 190, responsive to the signaled detected intrusion anomaly, generates a DAC reflecting the detected intrusion anomaly); 
a measures determiner unit that, using a result of the determination by the first determiner unit and a result of the determination by the second determiner unit, determines, as the measures. (para [0047]; Upon transmission of the accumulated DACs and DTCs, anomaly analyzer 170 may optionally clear its associated memory of the transmitted DACs and DTCs. Advantageously, anomaly analyzer 170 is further arranged to analyze the received DACs and DTCs, and in certain conditions take protective action responsive thereto and para [0043] Anomaly analyzer 170 further serves as a target for DTCs generated by any of ECU 30, TCU 40, CAN ECU 95, and/or a DAC generated by network security device 180. Anomaly analyzer 170 … further comprises a processor arranged to analyze the received DTCs/DACs, and in certain circumstances take protective action responsive thereto and Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kerstein in order for detecting, reporting on, or acting upon, anomalies in an ECU based on using statistics or machine learning (Kerstein: para 10).
Guajardo or Kerstein does not explicitly disclose a log indicating second information.
However, Minamii teaches acquiring a log indicating second information/voltage for determination of abnormality (para 8, determines that there is an abnormality when there is a history that the voltage detected by the 2nd sensor and para 9 and para 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Minamii in order to identify the cause (Minamii: para 37).

Claims 6 and 7 are rejected for the same reasons for claim 1 above and Guajardo further teaches a non-transitory storage medium (para 27, the processes, methods, or algorithms disclosed herein can be deliverable to/implemented by a processing device, controller, or computer, which can include any existing programmable electronic control unit or dedicated electronic control unit. Similarly, the processes, methods, or algorithms can be stored as data and instructions executable by a controller or computer in many forms including, but not limited to, information permanently stored on non-writable storage media).

Regarding claim 2, the combination of Guajardo, Kerstein and Minamii teaches the unauthorized intrusion prevention device according to claim 1, wherein the function other than the protection function is the electronic control device itself (Guajardo: para 25, the system may derive a fingerprint from utilizing a physical measurement of current or voltage from an ECU, as well as a temperature of the ECU. The system may measure the voltage across a resistor (e.g., shunt resistor 207). The shunt resistor 207 may act as a voltage divider. Depending on the resistance (load) of the ECU, the ratio between shunt resistor resistance (which is static) and the ECU may change, which leads to the voltage drop across the shunt 207. The voltmeter across the shunt 207 can therefore be used to get an absolute and/or relative information about the load of the ECU).

Regarding claim 4, the combination of Guajardo, Kerstein and Minamii teaches the unauthorized intrusion prevention device according to claim 1, wherein the unauthorized intrusion prevention device is a center device that is provided outside the movable object and performs communication with the movable object (Guajardo: para 26, he fingerprints may be sent to a verifier (which can be a protected area of the same device, a different local device, or a remote device or cloud service) where the fingerprints are verified and para 33, the IDS (locally running in the car or remote in a backend)).

Regarding claim 5, the combination of Guajardo, Kerstein and Minamii teaches the unauthorized intrusion prevention device according to claim 1, wherein the unauthorized intrusion prevention device is mounted in the movable object (Guajardo: para 26, he fingerprints may be sent to a verifier (which can be a protected area of the same device, a different local device, or a remote device or cloud service) where the fingerprints are verified and para 33, the IDS (locally running in the car or remote in a backend) ).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guajardo in view of Kerstein and Minamii further in view of Kim et al. (US 20130290771 A1).
Regarding claim 8, the combination of Guajardo, Kerstein and Minamii teaches the unauthorized intrusion prevention device according to claim 1, but does not explicitly disclose wherein the second determiner unit determines whether the electronic control device is alive or dead, thereby performing the determination of whether the function other than the protection function is normal or abnormal.
However, the preceding limitation is known in the art of monitoring control devices. Kim teaches a method for conducting failure monitoring of a host machine (para 1) and further teaches determining whether a device is alive or dead, thereby performing the determination of whether the function other than the protection function is normal or abnormal (para 62, information which identifies the normal/abnormal state of the computer node 100 is stored in an alive/dead state flag 314. para 121, If an abnormality is recognized in any of monitoring object resources (a result of the S202 is "Y"), the multiplex control agent program 212 sets "1" representing the dead state into the resource alive/dead state flag and para 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in order to identify the normal/abnormal state by referring the information (Kim, para 62).

Allowable Subject Matter
Claims 3 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on June 28, 2022 have been fully considered but they are moot in view of new grounds of rejections.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687